Case 5:20-cv-00198-MMH-PRL Document 32 Filed 09/03/20 Page 1 of 3 PageID 609




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

JORGE ANIBAL TORRES PUELLO,

       Plaintiff,

v.                                                             Case No: 5:20-cv-198-Oc-34PRL

RAFAEL ANTONIO GUERRERO
MENDEZ, ROBERTO CAVADA,
GONZALO CASTILLO TERRERO and
JOSUE BRITO,

       Defendants.


                                           ORDER
       On July 20, 2020, upon Plaintiff’s motion for clerk’s entry of default (Doc. 16), default

was entered by the Clerk against Defendant Rafael Antonio Guerrero Mendez. (Doc. 24). On July

24, 2020, Mr. Guerrero Menendez filed an answer in this case and within that answer suggests that

Plaintiff’s assertions that he was served are inaccurate. (Doc. 25; see p. 2). On July 30, 2020,

Plaintiff filed a motion to strike Defendant’s answer for being filed late. (Doc. 28). The court

ordered the defendant to show cause why his answer shouldn’t be stricken. (Doc. 30).

       Now, Defendant has responded and again claims that the plaintiff’s documents proving

service were inaccurate. (Doc. 31). According to the defendant, he has been living in New Jersey

and the addresses in New York that he was apparently served at include that of a TV station that

he had not visited since February 2020 and an address where he has never resided. Plaintiff also

filed a proof of service to “Dominican Attorney Juan Sanchez” who is designated by law to accept

service of process on behalf of the defendant in the Dominican Republic. (Doc. 21). Defendant

asserts that he has never been represented by or met this lawyer and was never informed about this
Case 5:20-cv-00198-MMH-PRL Document 32 Filed 09/03/20 Page 2 of 3 PageID 610




summons. Defendant asserts that he learned about the action and the Clerk’s entry of default by a

web video posted by the plaintiff.

        Rule 55(c) of the Federal Rules of Civil Procedure provides that “[f]or good cause” shown

the court may set aside an entry of default. The good cause standard under Rule 55(c) is a liberal

standard and distinguishable from the more rigorous excusable neglect standard applicable to a

request to set aside a default judgment. Compania Interamericana Export-Import, S.A. v.

Compania Dominicana De Aviacion, 88 F.3d 948 (11th Cir. 1996). In determining whether to set

aside an entry of default the court considers whether the default is culpable or willful, whether

setting it aside would prejudice the adversary, and whether the defaulting party presents a

meritorious defense. Id. at 951.

       Defendant’s assertions that he was not properly served meets the requisite good cause

required to set aside the entry of default. Accordingly, Plaintiff’s motion to strike Defendant’s

answer (Doc. 28) is DENIED and the Clerk’s default entered against Defendant Guerrero Mendez

on July 20, 2020 (Doc. 24) is SET ASIDE.

       The court has already cautioned the parties that despite proceeding pro se, they are required

to comply with this Court’s Local Rules, the Federal Rules of Civil Procedure, and the Federal

Rules of Evidence. The parties may obtain a copy of the Local Rules from the Court’s website

(http://www.flmd.uscourts.gov) or by visiting the Office of the Clerk of Court. Also, resources and

information related to proceeding in court without a lawyer, including a handbook entitled Guide

for   Proceeding    Without    a     Lawyer,   can   be    located   on    the   Court’s    website

(http://www.flmd.uscourts.gov/pro_se/default.htm). The parties should also consult the Middle

District of Florida’s Discovery Handbook for a general discussion of this District’s discovery

practices (see http://www.flmd.uscourts.gov/civil-discovery-handbook).



                                               -2-
Case 5:20-cv-00198-MMH-PRL Document 32 Filed 09/03/20 Page 3 of 3 PageID 611




       DONE and ORDERED in Ocala, Florida on September 3, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -3-
